DETAILED ACTION
EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JONATHAN KWOK (67,344) on 2/18/2021.
Claims 23, 32, and 37 are cancelled by this Examiner’s amendment.

23.	(Cancelled).
32.	(Cancelled).
37.	(Cancelled).

Rejection under 35 U.S.C. 112
Claims 23 and 25 are cancelled rendering their rejections moot.
Applicant’s amendments to claims 21 and 22 address the issues raised in the prior Office action.  Consequently, the rejection of claims 21 and 22 under 35 U.S.C. 112(b) is withdrawn.

Allowance
Claims 1-4, 6-12, 14-16, and 25 are cancelled by Applicant.
Claims 26-36 are new.
Claims 23, 32, and 37 are cancelled by Examiner Amendment.
Claims 21, 22, 26-31, and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is directed to a system and method for processing data requests within a large scale processing framework arranged in a plurality of clusters sharing a data service to access the data.  The invention specifically aims to address the problem of storing and accessing data that has been stored in disparate versions of the distributed file systems and doing so within a virtualized, parallel processing environment to efficiently distribute the work load.  While certain clusters may implement a particular version of the distributed file system, it is able to access data stored in another version of the distributed file system through the shared data service, which recognizes the discrepancy and performs the translation.
While distributed file systems and virtualized, parallel processing systems are disclosed in the prior art, the particular combination of limitations recited in the independent claims does not seem to be disclosed or obvious.  
The closest prior art are as follows:
Wu et al. (US Patent Pub 2013/0275363) discloses a metadata driven data ingestion framework that uses map reduce and a Hadoop distributed file system.  The nodes of the Hadoop cluster access data repositories through a data hub server.  However, unlike the claimed invention, Wu does not disclose the combination of limitations recited in the independent claims.
Hu et al. (US Patent Pub 2005/0253739) discloses a cross platform system for transporting tablespaces between different systems having different platforms by converting the format of the stored data into a common format and then to a target format.  However, unlike the claimed invention, Hu does not disclose the combination of features recited in the independent claims.
Du et al. (US Patent Pub 2013/0227558)
The combination of the prior art described also does not render the claims, as amended, obvious.  For at least these reasons, claims 21, 22, 26-31, and 33-36 are allowed.
Additional prior art references deemed relevant, but not specifically discussed above, are listed on the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163